Citation Nr: 1428278	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  12-18 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for anxiety disorder.

2. Entitlement to service connection for an acquired psychiatric disorder, other than anxiety, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 2001 to September 2001, December 2008 to February 2010, and March 2010 to September 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran testified before the undersigned in a video-conference hearing in September 2013.

The Veteran submitted new and material evidence within a year of the February 2011 rating decision, which kept the claim pending from the original date of August 2010.  See 38 C.F.R. § 3.156(b).  The Veteran's claim for anxiety included a claim for PTSD and depression.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  

The issue of entitlement to an acquired psychiatric disorder, to include PTSD and depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's anxiety began during service.


CONCLUSION OF LAW

The criteria for service connection for anxiety disorder have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In making a determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Veteran was first diagnosed as having anxiety in September 2010 VA treatment, next by a private evaluator in March 2011, and again by the VA examiner in July 2011.  The Veteran reported symptoms of increased irritability and social/family conflict on his Post Deployment Health Assessments in December 2009 and July 2010.  In a July 2011 statement, the Veteran's wife reported the Veteran avoiding crowds and feeling anxious and sweating when meeting new people, since he returned from service.  The September 2010 diagnosis of anxiety was during the claim period and also during a period of active duty.  See Form DD 214.  While the VA examiner provided a negative nexus opinion, the examiner only seems to have considered whether the anxiety disorder was related to in-service stressors and did not consider the diagnosis of anxiety while on active duty.  As such, the evidence shows that the current anxiety disorder was concurrent with service, and service connection may be granted.  See 38 C.F.R. § 3.303.    


ORDER

Service connection for anxiety disorder is granted.


REMAND

The VA examiner in July 2011 did not provide a legally sufficient rationale for the conclusion that depression is less likely than not related to service.  An addendum opinion is needed.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the July 2011 examiner, or another appropriate examiner if that examiner is unavailable, to provide an addendum opinion.  The examiner should answer the following:

a. Did the Veteran's current depression have its onset in service?

b. Is the Veteran's depression at least as likely as not related to a disease or injury in service?

d. Is the depressive disorder part of the service connected anxiety disorder; proximately due to the anxiety disorder; or aggravated by the anxiety disorder?  

e. If aggravated, is there medical evidence created prior to the aggravation, or at any time between the onset of aggravation and current level of disability that shows a baseline of depression prior to aggravation?

The examiner must provide reasons for each opinion that take into account the Veteran's statements of symptoms and VA treatment for depression symptoms in September 2010.  Such reports cannot be rejected merely because there is an absence of supporting clinical evidence.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


